
	
		II
		110th CONGRESS
		1st Session
		S. 619
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prevent congressional reapportionment
		  distortions.
	
	
		1.Short titleThis Act may be cited as the
			 Fair and Accurate Representation Act
			 of 2007.
		2.FindingsCongress finds that—
			(1)in recent years, millions of aliens have
			 entered the United States in violation of immigration laws and are now residing
			 illegally in the United States and are subject to deportation;
			(2)the established policy of the Bureau of the
			 Census is to make a concerted effort to count the foreign-born population
			 within the United States without making a separate computation for illegal
			 aliens; and
			(3)by including the millions of illegal aliens
			 in the reapportionment base for the House of Representatives, many States will
			 lose congressional representation which such States would not have otherwise
			 lost, thereby violating the constitutional principle of one man, one
			 vote.
			3.Prevention of congressional reapportionment
			 distortions
			(a)Adjustments To prevent
			 distortionsSection 141 of
			 title 13, United States Code, is amended—
				(1)by redesignating subsection (g) as
			 subsection (h); and
				(2)by inserting after subsection (f) the
			 following:
					
						(g)The Secretary shall make such adjustments
				in total population figures as may be necessary, using such methods and
				procedures as the Secretary determines feasible and appropriate, in order that
				aliens who are in the United States in violation of the immigration laws of the
				United States are not counted in tabulating population under subsection (b) for
				the purposes of apportionment of Representatives in Congress among the several
				States. Nothing in this subsection shall be construed to supersede section 195
				of this
				title.
						.
				(b)Conforming amendmentSection 22(a) of the Act entitled An
			 Act To provide for the fifteenth and subsequent decennial censuses and to
			 provide for apportionment of Representatives in Congress, of June 18,
			 1929 (2 U.S.C. 2a(a)), is amended by striking as ascertained under the
			 seventeenth and each subsequent decennial census of the population and
			 inserting as ascertained and reported under section 141 of title 13,
			 United States Code, for each decennial census of population.
			
